DETAILED ACTION
This communication is response to the amendment filed 11/30/2020. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 9877271 and 10341945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0038137 to VARSHNEY et al. (hereafter Varshney) in view of US Patent 8,730,915 to Cheng et al. (hereafter Cheng) and further in view of US Pub. 2013/0235740 to KIM et al. (hereafter Kim).

Regarding claim 1, Varshney discloses a method for efficient cell search by a wireless device (see Varshney, Fig 1 Mobile Handset 14; ¶ 0017: mobile device performing cell search), the method comprising: 
by the wireless device (see Varshney, Fig 1, mobile handset 14): 
searching concurrently multiple sets of cells using of one or more wireless networks using multiple receivers (see Varshney, Fig 1 and Fig 4, transceiver; ¶ 0019; ¶ 
selecting a cell on which to camp from a list of candidate frequencies generated by the concurrent searching (see Varshney, Fig 3; ¶ 0024: for detected cell 1 RAT 1 the radio is tuned to the frequency channel comprising detected cell 1 as shown in stage 37).
Varshney discloses while communicating with a wireless network during an active voice connection using a first receiver: searching concurrently multiple cells using a receiver but does not explicitly disclose multiple additional receivers, each set of cells operating on a distinct radio frequency band and searched using a distinct receiver.
However, Cheng discloses searching concurrently multiple sets of cells of one or more wireless networks using multiple additional receivers (see Cheng, Col 1 lines 51-53: concurrently scanning neighbor cells using MIMO based antenna resources; Col 2 lines 23-32: a receiver associated with the second MIMO antenna resources may be tuned during the first period of the scan interval to the frequency band of the second neighbor cell. In one configuration, the receiver associated with the first MIMO antenna resources and the receiver associated with the second MIMO antenna resources may be tuned to the frequency band of the serving cell during a second period of the scan interval; Col 11 lines 23-29: an exemplary method 700 of scanning multiple neighbor cells in parallel with at least one neighbor cell operating in a different frequency band and/or RAT than the serving cell and at least one neighbor cell sharing the same frequency and RAT as the serving cell. In one example, the method 700 may be implemented by the mobile device 115 of FIG. 1, 2, 3, 4A, or 4B; Col 11 lines 58-62: the each set of cells operating on a distinct radio frequency band and searched using a distinct receiver (see Cheng, Col 2 lines 23-32: concurrently scanning neighbor cells using MIMO based antenna resources; a receiver associated with the second MIMO antenna resources may be tuned during the first period of the scan interval to the frequency band of the second neighbor cell. In one configuration, the receiver associated with the first MIMO antenna resources and the receiver associated with the second MIMO antenna resources may be tuned to the frequency band of the serving cell during a second period of the scan interval; Col 11 lines 23-29: an exemplary method 700 of scanning multiple neighbor cells in parallel with at least one neighbor cell operating in a different frequency band and/or RAT than the serving cell and at least one neighbor cell sharing the same frequency and RAT as the serving cell. In one example, the method 700 may be implemented by the mobile device 115 of FIG. 1, 2, 3, 4A, or 4B; Col 11 lines 32-34: at least one neighbor cell operating in a different frequency band or with a different RAT as the serving cell is also identified; ; Col 11 lines 58-62: the method 700 may allow the mobile device 115 to scan, in parallel, neighbor cells that operate in the same frequency band or RAT as the serving cell and neighbor cells that provide different RATs and/or operate in different frequency bands).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Cheng and incorporate it into the system of Varshney to achieve an efficient and 
Varshney in view of Cheng does not explicitly disclose searching concurrently multiple sets of cells of one of or more wireless networks using multiple additional receivers while communicating with a wireless network during an active voice connection using a first receiver.
However, Kim discloses the wireless device searching concurrently multiple sets of cells of one of or more wireless networks using multiple additional receivers while communicating with a wireless network during an active voice connection using a first receiver (see Kim, Fig 1, first transceiver 110, second transceiver 120; Fig 3, step S310 and step S330; ¶ 0031; ¶ 0052-¶ 0053; ¶ 0055-¶ 0057; ¶ 0059: discloses while performing voice call using one transceiver, collecting and storing wireless environment data about each cell of a PS network 30 neighboring to the CS network 50 to which the mobile communication terminal has been connected). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kim and incorporate it into the system of Varshney to achieve continuous voice communication in the network (see Kim, ¶ 0004 and ¶ 0011).

Regarding claim 2, Varshney in view of Cheng and Kim discloses the method of claim 1, wherein the wireless device selects the cell on which to camp by at least selecting the cell based on at least one performance metric obtained for the list of candidate frequencies (see Varshney, ¶ 0019: the RAT specific cell search further 
Cheng also discloses wherein the wireless device selects the cell on which to camp by at least selecting the cell based on at least one performance metric obtained for the list of candidate frequencies (see Cheng, Col 2 lines 5-12).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Cheng and incorporate it into the system of Varshney to achieve an efficient and reliable handoff in the communication system having different radio access technology (see Cheng, Col 1 lines 43-47 and 4 lines 38-43).

Regarding claim 3, Varshney in view of Cheng and Kim discloses the method of claim 2, wherein the at least one performance metric includes a signal strength or a signal quality (see Varshney, ¶ 0020: determining a set of frequency channels having highest energy; ¶ 0021: determining frequency channels having highest energy may also be done on the basis of reference signal strength indicator (RSSI) or even on more robust metrics for an involved RAT).
Cheng also discloses wherein the at least one performance metric includes a signal strength or a signal quality (see Cheng, Col 2 lines 5-12).


Regarding claim 4, Varshney in view of Cheng and Kim discloses the method of claim 1, wherein at least two sets of cells in the multiple sets of cells operate using distinct radio access technologies (RATs) (see Varshney, ¶ 0017).
Cheng also discloses wherein at least two sets of cells in the multiple sets of cells operate using distinct radio access technologies (RATs) (see Cheng, Col 2 lines 33-40: the first neighbor cell may include a first radio access technology (RAT) and the second neighbor cell may also include the first RAT. In one configuration, the serving cell may also include the first RAT. In another example, the second neighbor cell may include a second RAT that is different from the first RAT. The second neighbor cell may also operate in a different frequency band than the serving cell; Col 11 lines 58-62).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Cheng and incorporate it into the system of Varshney to achieve an efficient and reliable handoff in the communication system having different radio access technology (see Cheng, Col 1 lines 43-47 and 4 lines 38-43).

Regarding claim 5, Varshney in view of Cheng and Kim discloses the method of claim 4, Cheng discloses wherein: a first set of cells of the at least two sets of cells operates using a Long Term Evolution (LTE) RAT, and a second set of cells of the at least two sets of cells operates using a non-LTE RAT(see Cheng, Col 2 lines 33-40: the first neighbor cell may include a first radio access technology (RAT) and the second neighbor cell may also include the first RAT. In one configuration, the serving cell may also include the first RAT. In another example, the second neighbor cell may include a second RAT that is different from the first RAT. The second neighbor cell may also operate in a different frequency band than the serving cell; Col 4 line 48-Col 5 line 13; Col 5 line 61-Col 6 line 15).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Cheng and incorporate it into the system of Varshney to achieve an efficient and reliable handoff in the communication system having different radio access technology (see Cheng, Col 1 lines 43-47 and 4 lines 38-43).

Regarding claim 6, Varshney in view of Cheng and Kim discloses the method of claim 1, Kim discloses further comprising: by the wireless device, searching the multiple sets of cells of the one or more wireless networks concurrently following: a power up of the wireless device, an out-of-service (OOS) state, a release of a circuit-switched fallback (CSFB) voice call, or while in a Long Term Evolution (LTE) idle discontinuous reception (DRX) mode (see Kim, ¶ 0041: If the TAU fails or the connection to the RACH fails, back data (first information) about each TA of the PS network 30 may be collected 
Thus, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of by the wireless device, searching the multiple sets of cells of the one or more wireless networks concurrently following: a power up of the wireless device, an out-of-service (OOS) state, a release of a circuit-switched fallback (CSFB) voice call, or while in a Long Term Evolution (LTE) idle discontinuous reception (DRX) mode as taught by Kim and incorporate it into the system of Varshney in order to achieve an efficient switching between Circuit Switched network and Packet Switched network (see Kim, ¶ 0011).

Regarding claim 7, Varshney in view of Cheng and Kim discloses the method of claim 1, wherein the multiple sets of cells operate using an LTE RAT and each receiver of the multiple additional receivers searches a distinct set of LTE frequencies (see Cheng, Col 2 lines 20-40; Col 4 line 48-Col 5 line 13; Col 5 lines 61-66; Col 11 lines 23-29).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Cheng and incorporate it into the system of Varshney to achieve an efficient and reliable handoff in the communication system having different radio access technology (see Cheng, Col 1 lines 43-47 and 4 lines 38-43).

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 1.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 2.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 4.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 5.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 6.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 7.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 1.

Regarding claim 16, it is rejected for the same reasons as set forth in claims 2 and 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claims 2 and 3.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 4.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 5.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 6.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetition of subject matter of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464